CLAY, Commissioner.
In a suit on a fire insurance policy summary judgment was rendered for the defendant insurance company on the ground that because of breach of one of the conditions of the policy there was no liability.
The policy contained a “Total Insurance Permit” which limited the allowable insurance on plaintiff’s house to $5,000. At the time of the fire plaintiff had insurance coverage totalling $6,000. See Webb v. Stonewall Ins. Co., Ky., 347 S.W.2d 506. Even though the trial judge correctly based his decision upon earlier cases, the judgment for defendant must certainly be upheld on the authority of National Union Fire Ins. Co. v. Hendrix, Ky., 337 S.W.2d 875.
The judgment is affirmed.